Citation Nr: 0015555	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been provided to reopen 
the claim of whether the veteran's death was the result of 
his willful misconduct.  


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son (as an observer), two other 
observers, and Dr. J.G., Ph.D.



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
March [redacted], 1980, the date of his death.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a September 1998 rating decision from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  

At the February 2000 hearing before the undersigned the 
veteran submitted additional evidence for which he waived 
initial RO consideration.


FINDINGS OF FACT

1.  In June 1991 the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
whether the veteran's death was the result of his willful 
misconduct.  The United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board's June 1991 decision in 
August 1993.  The Board's June 1991 decision became final.  

2.  The evidence submitted since the Board's June 1991 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  All available relevant evidence necessary for an 
equitable disposition of the appellant's service connection 
claim has been obtained by the RO.  

4.  The probative medical evidence shows that the veteran's 
death was proximately due to his willful misconduct.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1991 decision wherein 
the Board denied reopening the claim of whether the veteran's 
death was the result of his willful misconduct, is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).

2.  The veteran's death resulted from his willful misconduct.  
38 U.S.C.A. §§ 105, 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.1(m), 3.1(n), 30.301(a), (b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent evidence which was of record before the June 
1991 decision wherein the Board denied reopening the claim of 
whether the veteran's death was the result of his willful 
misconduct is reported in pertinent part below.  

As stated above, the record shows that the veteran served in 
the military from August 1954 until his death on March [redacted], 
1980.  

During his period of service the record shows that the 
veteran was awarded the Navy Achievement Medal for 
professional achievement in the superior performance of his 
duties while serving in the Republic of Vietnam from December 
1971 to March 1973.  

The record also shows that he was given a commendation from 
the Rear Admiral of the United States Navy for outstanding 
performance of duty while serving with friendly foreign 
forces engaged in armed conflict against the North Vietnamese 
and Viet Cong in the Republic of Vietnam.  

On March [redacted], 1980 in-service records (received by the 
RO in June 1980) indicate that the veteran was involved in a 
motor vehicle accident resulting in his death.  

In the accident report, trooper J.L. noted that the veteran 
was involved in a motor vehicle accident on "U.S. 77" 
indicating that he was heading north.  The date of the 
accident was listed as March [redacted], 1980 at 1:00AM.  J.L. 
reported being notified of the accident at 1:15AM and 
arriving on the scene at 1:25AM.  

In his report, J.L. noted that the veteran was traveling 
northbound on Route 77.  The weather was described as clear 
and dry.  He noted that the veteran apparently opened his 
door and fell out from the vehicle on the driver's side and 
into the path of the left rear wheel.  He noted that the 
veteran appeared to be under the influence of an "alcohol 
beverage."  He specifically checked off that the veteran was 
under the influence of alcohol and that this was a factor 
contributing to the accident.  

The vehicle's final resting position was described as being 
in the median between the north and south bound lanes, 
resting 10 feet from the south bound lane.  The vehicle door 
was open and the keys were in the "key hole," "on 
position."  

J.L. noted that there were no signs of "violate" conduct in 
the vehicle and that all items in the vehicle were neatly 
arranged.  He indicated that a blood sample was taken and 
reported that it would be forwarded to "D.P.S. Corpus 
Christi, Texas."  

In a casualty supplement form, also completed on March [redacted], 
1980, J.L. noted that the veteran had suffered a "Broken 
Neck, Shoulder, Right Arm," and abrasions on the right side.  
He noted that the veteran had been run over by a motor 
vehicle and confirmed that a blood sample had been taken and 
indicated that it had been sent off  for analysis.  

A Naval Message from the Navy Department dated March [redacted], 1980 
noted that the veteran had been involved in a non-hostile, 
single-vehicle automobile accident, noting that the veteran 
had apparently fallen out of his pick up truck while 
traveling northbound on U.S. Highway 77.  It was noted that 
no passengers were involved, and that local authorities had 
ordered an autopsy.  It was also indicated that an 
investigation was pending at the Naval Air Station (NAS) in 
Kingsville.  

In a March 18, 1980 Incident/Complaint report the Security 
Department at the Kingsville NAS reported that it was 
notified of the veteran's accident at 1:34AM and that an 
investigator had been dispatched to the scene.  Upon arrival, 
Investigator F. met Deputy Sheriff B.D. and Department of 
Public Safety (DPS) Trooper, J.L.  It was noted that the 
veteran was stationed at the NAS in Kingsville.  He was 
examined and pronounced dead at the scene by Justice of the 
Peace, K.B.  

It was noted that the cause of death was awaiting the outcome 
of an autopsy to be performed by Dr. R.  At 3:40PM on March 
[redacted], 1980, it was reported that Investigator F. made contact 
with Dr. R.'s office and was told that the cause of death was 
a traumatic injury to the chest and neck resulting in a 
broken neck in two places.  J.L.'s report of his 
investigation at the scene was noted.  



On March 19, 1980 Ensign M.R.M. was appointed to inventory 
the personal effects of the veteran, including those items in 
his barracks and items remaining in his vehicle.  

The personal inventory was conducted, and over four pages of 
items were listed, including a billfold.  No alcoholic 
beverages were included among the list of personal effects.  

In his April 21, 1980 report, Ensign M.R.M. reported that 
there were no known witnesses to the accident and noted that 
the investigation was therefore primarily directed towards 
the veteran's actions prior to the accident and the scene of 
the accident.  It was further noted that the autopsy report 
was not available upon the completion of the investigation.  

It was found that the weather was clear and dry the night of 
the accident, with good visibility for night conditions.  He 
noted that the cause of death was a traumatic injury to the 
neck and chest resulting in a broken neck in two places.  

Ensign M.R.M. noted J.L.'s conclusion that the influence of 
alcohol was a contributing factor to the accident and that 
the driver fell out of the driver's side of the vehicle into 
the path of the left rear wheel.  

Ensign M.R.M. specifically reported finding four or five 
empty beer cans while conducting the inventory of the 
veteran's personal effects.  He reported that these cans were 
found on the floor in the front seat of the pickup.  


Ensign M.R.M. reported interviewing three individuals (MS3 
J., MS3 J.'s wife, and MS3 T.) who were at the party the 
veteran attended before the car accident.  He indicated being 
told that the veteran consumed four or five alcoholic 
beverages during the course of the evening at the party; 
however, all present stated that he did not appear to be 
under the influence of alcohol.  It was reported that beer 
and wine were served that evening.  It was also reported by 
all three interviewees that the veteran did not appear to be 
visibly affected by alcohol when he left the residence 
between 11:00PM and 12:00AM.  

MS3 J. and MS3 T. stated that the veteran told them that he 
was returning to the NAS in Kingsville.  M.R.M. reported that 
he was unable to confirm the whereabouts of the veteran 
between 12:00AM and 1:00AM on March [redacted], 1980.  It was noted 
that "ATCS" W.J., also attached to the NAS in Kingsville, 
reported being the second or third vehicle to come upon the 
scene of the accident.  W.J. reported that there was a crowd 
of people surrounding the veteran and that an attempt was 
being made to revive him.  

In a phone conversation, Ensign M.R.M. noted that trooper 
J.L. had reported that the blood sample test fixed the 
veteran's blood alcohol content to be 0.32 percent at the 
time of the accident.  

Ensign M.R.M. concluded that the accident did not result from 
mechanical failure and that mechanical deficiencies did not 
contribute to the accident.  He opined that the veteran did 
not return to the base, or if he did, departed shortly after 
arriving.  He finally concluded that it was probable that the 
veteran's ability to operate a motor vehicle was impaired by 
the consumption of alcohol.  



In an April 29, 1980 memorandum from the NAS in Kingsville, 
it was concluded that there was no evidence of foul play 
discovered.  It was also noted that the veteran had been a 
superb sailor and had sterling performance while at the NAS 
in Kingsville.  

In April 1980 the appellant submitted an application claiming 
entitlement to service connection for the cause of death.  

In September 1980 the RO notified the appellant that her 
claim had been denied on the basis that his death was the 
proximate result of his own misconduct, i.e., his excessive 
use of alcohol.  

In September 1980 the RO received a statement submitted by 
Mr. F.A.J. (presumably MS3 J.) and L.J. (presumably the wife 
of MS3 J.) reporting that they threw a party on March 16, 
1980.  It was reported that the veteran arrived at the party 
and drank a four ounce glass of wine and two glasses of 
water.  It was reported that he danced for awhile then stated 
that he was going back to the barracks.  It was reported that 
this occurred around 11:30PM.  It was opined that the veteran 
must have picked up a couple of hitchhikers who robbed him 
and rolled over him with his pick up truck.  It was also 
indicated that the veteran had had a payday the day before.  

Four lay statements dated between March and May 1981 attested 
to the veteran's strong character and devotion to his wife.  
L.J. specifically reported that she did not think that the 
veteran drank very much and that he only had one glass of 
wine and a glass of water the night of her party on March 16, 
1980.  She stated that he was not drunk when he left.  She 
again opined that he picked someone up in his truck after he 
left.  One of the other lay persons stated that she had never 
seen the veteran drunk or act in any way other than a 
gentleman.  

In July 1981 a local hearing was conducted.  It was contended 
that the veteran's death was not the result of his own 
misconduct.  The representative noted that blood tests were 
not always accurate and that the actual tests were not on 
file, only the results.  He requested the actual tests.  
Transcript, pp. 1-2.  

The appellant testified that her husband had told her that he 
would be going to a party on March 16, but only for a short 
while, because he had many things to attend to, as he was the 
chef and assistant manager at the Officer's Club, and had 
menus to prepare for the following day.  Tr., p. 3.  

The appellant testified that the veteran "drank some," but 
very little, maybe a beer or two with his food and a small 
glass of wine before eating.  She indicated that he seldom 
did this.  She also testified that he did not drink hard 
liquor and that she had never seen him intoxicated.  Tr., pp. 
3-4.  She stated that she had never seen him drink more than 
two beers.  Tr., p. 4.  

When asked if he was under any pressure that would perhaps 
cause him to drink, the appellant testified being told by the 
veteran that he just had pressures from the service but that 
he took such things in stride because it was only 16 months 
before he was leaving.  She indicated that he did not seem 
extremely pressured; only normal pressure that he always 
talked about.  Id.  

The appellant testified that she was first contacted about 
the accident at 2:30 on March [redacted], and that no one had 
contacted her regarding the blood test.  Tr., p. 4.  

The appellant was asked about the possibility that a 
hitchhiker might have been involved in the accident.  Tr., p. 
5.  In response, the appellant testified that the veteran had 
got paid the day before and that she left him with $200.00.  
She indicated that the veteran had told her that he wanted to 
save the money to buy her a birthday present.  Id.  



The appellant stated that the veteran had told her that he 
was going to deposit the money at a credit union.  Id.  She 
stated that this money, along with a money clip was missing 
from the personal belongings of the veteran that were 
returned to her after he passed away.  Id.  She also 
indicated that such money had never been deposited in the 
bank.  Tr., p. 6.  

It was noted that there appeared to be a gap of time between 
when the veteran left the party and the time of the accident, 
and the appellant was asked whether she could account for his 
location during this time.  Tr., p. 8.  She answered that he 
stopped at a 7-Eleven and bought a pack of cigarettes.  She 
stated that she knew this because the woman working there 
recalled it  Id.  The appellant also reported that the 7-
Eleven employee indicated that the veteran did not appear to 
have been drinking, and that he was acting like his normal 
self.  Tr., p. 8.  She stated that the 7-Eleven was about 
fifteen minutes in distance from the location of the 
accident.  Id.  

The appellant stated that she did not have an affidavit from 
the 7-Eleven employee.  Id.  When asked if she could obtain 
one, the appellant indicated that she could.  Id.  

Following the hearing, the RO sent a request for all 
available records concerning the blood alcohol test resulting 
in the 0.32 percent reading.  In July 1981 the Texas DPS 
responded that such records required a fee of $0.73 to cover 
the charges of the report.  In August 1981, the RO responded 
that VA had no funds available to pay for the requested 
report.  


In September 1981, the Texas DPS sent a letter stating that 
it had enclosed a copy of the blood alcohol report on the 
veteran "that you have previously requested."  The report 
appears to be a letter dated from March 28, 1980 and is 
addressed to trooper J.L.  It was reported in the letter that 
the veteran's specimen contained 0.32 percent alcohol by 
weight.  It then asked to be advised of the disposition of 
the case so that they could destroy the specimen and complete 
their files.  Unless otherwise advised, they reported that 
they would destroy the specimen in two years.  

In June 1982 a request for the veteran's death certificate 
and autopsy report was made by the RO.  In July 1982 the 
legal officer from the Kingsville NAS sent an undated copy of 
the autopsy report.  It is unclear from the record as to when 
this report was first received by the Kingsville NAS.  

The autopsy examination was conducted on March [redacted] at 
10:00AM.  The veteran was measured as being 66 inches in length 
and his weight was estimated as being 195 pounds.  The report noted 
that there were multiple traumatic injuries of the neck, 
chest, and abdomen.  

Examination of the veteran revealed a moderate amount of 
blood around the nose and mouth.  There were no defense 
wounds of the hands.  There was a contused area in the left 
eyebrow, a small laceration of the bridge of the nose, and 
abrasions on the knees, left hand, and left elbow.  There was 
a fading bruise on the right forearm which appeared to be a 
bite mark.  There were multiple contusions and abrasions and 
small lacerations on the back of the right hand.  There was a 
fracture of the right elbow, and a palpable fracture in the 
right shoulder area.  There was an abraded area on the right 
side of the neck, and there were contusions and abrasions 
over the ventral surface of the right foot.  There was a 
contused area on the posterior surface of the right chest.  



The urinary bladder contained approximately "800 cc." of 
urine which was "negative for sugar."  Examination of the 
liver revealed multiple lacerations.  The capsule of the 
liver was reddish brown, moderately soft and homogenous with 
a distinct greasy appearance to the cut surface but no 
increase in the amount of fibrous tissue.  

Examination of the neck organs revealed a separation and 
subluxed fracture at T1 which had also severed the carotid 
arteries and much of the muscular structures of the neck.  
There was also a palpable atlanto-occipital, subluxed 
fracture, but no actual gaping separation.  The scalp and 
skull were intact to inspection and palpation.  The autopsy 
examination was conducted by Dr. J.C.R., the Nueces County 
Medical Examiner.  

In September 1982 the RO received the veteran's death 
certificate.  The certificate indicates that it was recorded 
on April 9, 1980.  The immediate cause of death was listed as 
multiple traumatic injuries of the neck, chest, and abdomen.  
It was noted that the injury occurred when the veteran 
apparently fell out of his vehicle and was then run over by 
it.  The hour of death was listed as being 1:15AM.  He was 
pronounced dead at 1:45AM.  A reference to alcohol is not 
documented in the death certificate.  

In November 1982 the RO received a letter from Dr. J.C.R., 
the physician who performed the autopsy on the veteran.  The 
letter was dated October 25, 1982 and was addressed to the 
appellant.  In this letter Dr. J.C.R. concluded that the 
veteran was significantly under the influence of alcohol at 
the time of his death, as his postmortem blood alcohol was 
0.330 percent.  Dr. J.C.R. indicated that there were people 
who operated motor vehicles with blood alcohol levels as high 
or higher than the veteran's.  

Dr. J.C.R. noted that he had seen people driving motor 
vehicles at levels around .5 or .6 percent, and that the 
textbooks stated that a person should be dead with these 
blood alcohol levels.  He concluded that there was no doubt 
that the veteran's high level of blood alcohol was the single 
factor responsible for the traffic fatality.  

In October 1983, the Board denied entitlement to service 
connection for the cause of the veteran's death, concluding 
that his in-service death was due to his own willful 
misconduct.  

In November 1987 the appellant submitted a claim for 
Dependency and Indemnity compensation (DIC), contending that 
the veteran was killed in an accident or by persons unknown 
while on active duty in the military.  

Sometime subsequent to this, another copy of the veteran's 
autopsy report was received by the RO.  The autopsy report is 
also undated and is identical to the one described above 
except for one notable difference.  The end of the report 
contains the toxicology results which listed the veteran's 
blood alcohol content as being 0.330 percent.  It is noted 
that the previous copy of the autopsy report does not contain 
this finding.  

In June 1989 the appellant submitted another DIC claim, 
contending that there was no evidence of misconduct in her 
husband's records.  In support of her contention, the 
appellant noted that the autopsy report showed that the 
urinary bladder was negative for sugar, and that it would 
have been positive if he had been drunk.  She also noted that 
the autopsy report would have mentioned something alcohol 
related when they examined his liver, and that they did not.  

In July 1989 the appellant attacked the results of the blood 
test taken from J.L.'s sample, stating that it was unclear 
who performed such a test, and that the RO had never obtained 
information on how the blood test was conducted.  

In an October 1989 statement the appellant contended that Dr. 
J.C.R.'s 0.33 percent finding merely "parroted" what was 
reported by the Department of Public Safety.  She contended 
that no blood sample had ever been taken and that the report 
had been filled out fraudulently.  The appellant also re-
asserted her contention that her husband was murdered.  

In June 1991 the Board concluded that new and material 
evidence had not been submitted to reopen a claim to 
determine whether the veteran's death was the result of his 
willful misconduct.  The Court affirmed this decision in 
August 1993.  

In September 1997 the RO received a collection of documents 
including a memorandum from the appellant's current attorney 
outlining her claim to reopen her DIC claim.  Submitted with 
this memorandum are records dated from the time 
contemporaneous with the veteran's death and various other 
statements that will be outlined below.  

The first record (Attachment #2) is a duplicate of the 
casualty supplement completed by trooper J.L.  The second 
document (Attachment #1) is an Investigator's Field Report 
completed by Dr. V.D.M., who was also listed as the 
investigator.  The report indicates that the time of death 
was at 12:15AM on March [redacted], 1980.  It also reports that 
the time of injury was at 12:15AM and that the body was also 
found at 12:15AM.  

V.D.M. reported that the veteran was driving northbound when 
the driver's door came open and he fell out of his truck and 
that he subsequently struck the pavement and rolled about 15 
feet.  It was noted that the truck apparently ran over his 
right shoulder, hips, and foot.  It was also noted that the 
truck was found to be still in gear and had made almost a 90 
degree turn.  K.B. ordered an autopsy, and it was noted that 
trooper J.L. was conducting the investigation.  

The next document (Exhibit #3) is a July 1996 letter from Dr. 
L.R.W.  Dr. L.R.W. noted that the calculation of blood 
alcohol levels is fraught with a good deal of uncertainty, 
and that absolute statements of levels could not and should 
not be made.  

He elaborated, stating that absorption rates vary markedly 
from individual to individual, are influenced by the rate of 
ingestion, past alcohol consumption history, and to some 
extent, food taken with the alcohol.  He went on to note that 
calculations were approximations only and are based on 
assumptions of lean body build.  Those with larger amounts of 
body fat would tend to have higher blood alcohol levels, and 
that the 195 pound weight in a 5 foot, six inch frame 
indicated some degree of obesity.  

Dr. L.R.W., using what he referred to as "The Encyclopedia 
of Alcoholism," calculated that the consumption of four 
beers in two hours would have produced a blood alcohol 
concentration (BAC) of 0.057 percent at 11:00PM and that five 
beers should produce a BAC of 0.078 percent.  He concluded 
that it would take considerably more alcohol to reach a BAC 
of 0.33 percent, or a steady ingestion over a much longer 
period of time.  He went on to state that it would be pure 
conjecture to be any more specific.  

Dr. L.R.W. noted that the two blood alcohol tests showed 
remarkable interlaboratory correlation, as one was measured 
at 0.32 and the other at 0.33.  He noted that this difference 
was not significant from analysis by two different 
laboratories.  

Dr. L.R.W. stated that he could not make any conclusion 
regarding any alleged delay in analysis of BAC because there 
was no information as to how the sample was stored or whether 
the serum was separated from the blood clot.  

Dr. L.R.W. noted that calculations of BAC would vary 
depending on whether the sample was serum or whole blood 
(which would require a preservative).  He assumed that "at 
least the Texas Department of Public safety would have taken 
this into consideration in their calculation."  

Dr. L.R.W. noted that the absence of sugar in the veteran's 
urine was not significant.  He stated that blood sugar levels 
with alcohol consumption vary with the individual, and may be 
high, low, or normal, depending upon nutritional state among 
other factors.  He noted that the normal individual does not 
excrete sugar into the urine until the blood level reaches at 
least 150 milligrams (mg)/100 milliliters (ml).  He noted 
that neither sugar nor alcohol in the urine will affect the 
clarity of the urine, and that a chemical test was required 
to determine the presence of sugar.  

Dr. L.R.W. opined that testing of the urine for alcohol would 
have been ideal in this case, but noted that blood alcohol 
levels were obtained to the credit of the pathologist.  He 
further stated that he was not certain by what was meant by 
the question, "Is it normal not to corroborate blood alcohol 
levels in a fatal accident such as this," noting that the 
presence of alcohol was corroborated by two separate 
laboratories.  

The next evidence (Exhibit #2) are two letters dated from 
December 1996 and March 1997, written by G.D.J.  In the 
December 1996 letter, G.D.J. wrote that he had analyzed a 
sand grain sample provided to him.  He concluded that these 
sands were predominantly grains of limestone rock, but that 
the remaining darker grains could not be so easily 
identified.  He noted that limestone was a common rock in 
southeast Texas.  He opined that the gray ones might be some 
sort of siltstone, and that the gray color could be from 
asphalt.  

In the March 1997 letter, G.D.J. noted that the "second 
grain sample (from the road shoulder) you showed me last 
month appears to be significantly different from the original 
sample you obtained from the watch."  He further noted that 
the second sample seemed to lack limestone grains which 
dominated the first sample. 

The next pertinent exhibit (Exhibit #1) is a letter from Dr. 
J.G., Ph.D. dated from March 1997.  Dr. G. reported that he 
was an Assistant Professor of Criminal Justice at the 
University of South Dakota and that he was trained as a 
sociologist and criminologist.  Additional experience was 
reported as including the "PACT" organization, a community-
based corrections agency located in Indiana where he was the 
director of research and chief executive officer for over 
fifteen years.  

Dr. J.G. reported that he had examined the case files and 
noted that he had two primary areas of concern.  The first 
was that the investigation of the veteran's accident appeared 
cursory and incomplete with respect to "possible alternative 
theories and/or explanations."  He also noted that there was 
no evidence that photographs were taken of the accident 
scene, and that members of the veteran's unit were not 
interviewed.  He noted that such actions were considered 
standard practice in this sort of an investigation.  

Dr. J.G. opined that the investigation appeared to reach its 
conclusions without exploring other equally likely 
alternative possibilities.  He noted that the rush to 
judgment was illustrated by the fact that the military made 
its conclusions prior to the autopsy report being provided.  

Dr. J.G. also attacked the BAC levels as being extremely 
elevated and that such levels did not correspond with the 
reports of those who were the last to see the veteran alive.  
He noted that individuals with BAC levels above 0.3 percent 
are often referred to as "hospital runs" because of the 
likely possibility of alcohol poisoning and the need for 
emergency care.  

Dr. J.G. reported that while such persons would be able to 
drive, they would manifest symptoms of extreme intoxication 
which was not reported by any of the witnesses.  

Dr. J.G. acknowledged that the assumption that the veteran 
was killed by his own vehicle was "certainly one 
possibility."  He noted that such accidents were rare but 
not unheard of, and that one might encounter one or two of 
these incidents in the course of investigating several 
thousands of traffic accidents.  

Dr. J.G. noted the fact that the sand grain samples taken 
from the road side were significantly different from those 
taken from the veteran's watch band increased the 
possibilities "for speculation about alternative theories 
and hypotheses."

Dr. J.G. went on to state that the community in which the 
accident (and at the time of the accident) occurred had a 
high rate of violent crime, relative to both the national 
averages and Texas as a whole, and that such an elevated 
crime rate could suggest "the possibility, at least, that 
foul play might be an alternative explanation to have been 
considered."

Dr. J.G. concluded that a number of other hypotheses could be 
constructed to account for the death of the veteran in this 
case.  He found that the lack of eyewitnesses, the gaps in 
the investigation, new information concerning sand samples 
and the elevated crime rate taken together suggested that 
"alternative explanations besides the official one might 
usefully have been explored but, for whatever reasons, were 
not."  He concluded that these alternative hypotheses "seem 
to me no less 'reasonably probable' that the official one."


The memorandum submitted by the appellant's representative 
addressed much of the above-mentioned evidence and offered 
arguments in support of the appellant's claim.  With regard 
to Exhibit #1 (the letter from Dr. J.G.), the representative 
indicated that, in light of Dr. G.'s statement, the 
appellant's statements, and the bite mark found during the 
autopsy, it was entirely possible that the veteran was 
murdered.  

With respect to Exhibit #2, the representative contended that 
the different materials found on the veteran's watchband and 
the roadside where he was found dead tended to demonstrate 
that the veteran, prior to his death, had been at some other 
place, on the ground in a position where his watch band had 
been dragged through the dirt.  

The representative contended that it should be explained why 
the veteran could be presumed to have consumed the contents 
of the four or five empty beer cans allegedly found in his 
pickup truck.  He argued that the evidence did not support a 
finding that he consumed their contents.  He further noted 
that trooper J.L. made no mention of the presence of such 
beer cans in his report.  He also noted that Ensign M.R.M. 
did not include the beer cans in the official list of 
inventory even though he had included other "insignificant 
items" such as one happy face button, one sponge, one green 
carpet piece, one hard rubber baseball, etc.  

The representative contended that it must be explained what 
direct, eye-witness account would be used to determine that 
the veteran's death was related to alcohol and that he fell 
out of his truck because of alcohol when the death 
certificate did not list alcohol as a contributing factor to 
his death, and when the official police report stated that he 
apparently fell out of the vehicle after opening the door but 
did not explain how the alcohol may have been a contributing 
factor.  


The representative contended that there were conflicting 
statements in the autopsy report, noting that the 0.33 
percent blood alcohol finding was different from the 0.32 
finding submitted by the Texas DPS, and that such a 
difference raised a question as to the validity and 
reliability of these tests.  He also noted that there was no 
indication from the autopsy report that the veteran's urine 
was ever put through a chemical analysis, yet questioned how 
Dr. R. could conclude that the urine was negative for sugar.  
The representative concluded that a chemical analysis 
therefore was conducted, therefore rendering questionable the 
entire results of the autopsy report.  

The representative, referring to "attachment 4" (which was 
not present in the claims folder at the time this memorandum 
was submitted and was only later submitted during the hearing 
in January 2000), noted that "the analysis sheet from the 
Texas DPS (attachment 4) states, ".....specimen in saccvani 
(sp?) tube without anticoagulant....."

The representative theorized that it appeared that the 
analysis was not actually performed until sometime between 
March 22, and March 26, 1980, between five and nine days 
after the blood sample was taken.  He noted that there was no 
anticoagulant in the tube to preserve the blood and that the 
blood samples were therefore unreliable.  

In support of his argument, the representative referred to 
"CLINICAL LABORATORY SCIENCE, 3rd Edition, chapter 2, page 
38," as stating that "....blood that is freshly drawn into a 
glass tube appears as a translucent, dark, red fluid.  In a 
matter of minutes it will start to clot, or coagulate forming 
a semi-solid jell like mass.  If left undisturbed in the 
tube, the mass will begin to shrink, or retract, in about one 
hour.  Complete retraction normally takes place within 24 
hours...."


Based on the above cited text, the representative concluded 
that the whole blood sample(s) taken from the veteran would 
not allow for a valid BAC test because the tests were 
conducted somewhere between five and nine days after it was 
drawn, and there was no preservative/anticoagulant in the 
tubes.  

The representative contended that VA had failed in its duty 
to assist by failing to request the blood samples as 
requested during the July 1981 personal hearing.  He also 
contended that they failed in their duty to assist by not 
attempting to obtain a statement or asking the widow to 
obtain a statement from the 7-Eleven clerk who reportedly saw 
the veteran after he left the party.  

The representative contended that even if the BAC level of 
0.33 percent were conceded, VA had no proof that the BAC 
caused his death or even contributed to it, and that there 
was no direct testimony as to the cause of the accident.  He 
contended that it was just as likely that something else was 
the proximate cause of his death; e.g. he swerved to miss an 
object in the road, lost control of his vehicle, and fell 
out, or that he was pushed out of the truck by a hitchhiker.  

The representative also noted the discrepancy with regard to 
the actual time of the accident, noting that one report 
listed it as 12:15AM and that another listed it as 1:00AM.  

The representative concluded that it appeared obvious that 
the veteran did not die in the manner ascribed by the 
official reports, contending that he was either severely 
beaten or murdered someplace other than where his body was 
found, taken onto the highway by his assailants, and dumped 
onto the highway to make it look as if there had been an 
accident.  

The record indicates that copies of records from the 
veteran's "C-File" at the RO in Houston were associated 
with the claims folder.  Many of these documents are 
duplicates of previous evidence already of record.  Those 
records that were not already of record are either 
administrative or procedural in nature.  

In January 2000 a hearing was held before the Board.  
Submitted during this hearing were multiple exhibits, some of 
which duplicate evidence already of record.  Those that do 
not are discussed below.  

Exhibit A is a copy of a document not previously of record.  
It is an almost illegible copy of a report whose source 
cannot be clearly identified.  It appears to be the document 
previously referred to by the representative as being an 
analysis sheet from the Texas DPS.  However, the sheet by 
itself does not clearly indicate its source as being from the 
Texas DPS.  

The report indicates that the veteran was dead on arrival and 
that alcohol was a suspected poison ("ETOH").  It indicates 
that the blood sample was obtained on March [redacted], 1980.  
It indicates that the blood was obtained without cleaning the 
skin with alcohol, and it was noted that the specimen was in 
a tube (the type of which is specified but illegible) without 
anticoagulant.  The report was signed by R.H.B.  It is 
unclear what his position was.  Nor is it clear when or where 
this report was actually completed.  

Exhibits B, D, E, F, G, H, I, J, K, L, and M consist of 
evidence previously of record that was discussed above.  
Exhibit C appears to be the blood test result from the 
autopsy examination.  It is unclear from this report when the 
test was actually performed.  However, it indicates that the 
results of such testing were obtained on March 26, 1980 the 
date this document was signed by Dr. J.C.R., the autopsy 
examiner.  

The Board notes that at the top left of center is a set of 
numerals that read "10  04."  There appear to be two other 
figures to the right of this, but they are illegible.  The 
Board notes that the autopsy was reported as being performed 
on March [redacted], 1980 at 10:00AM.  

Exhibits N, O, and P are bar graphs charting violent crime 
rates in Texas cities, including Kingsville, between 1979 and 
1981.  Exhibit Q is a table charting violent crime rates from 
1977 to 1983 and between 1979 and 1981.  Exhibits R and S are 
maps of the area in which the veteran's death occurred.  

During the January 2000 hearing, the representative again 
contended that the veteran's blood sample was collected 
without coagulant or preservative.  Transcript, p. 5.  

The representative contended that Dr. J.C.R. composed the 
entire document (Exhibit C) pertaining to the determination 
of blood alcohol content.  He contended that the normal 
procedure would be for him to fill it out and send it to the 
lab for certification of the result.  Tr., p. 6.  He also 
noted that this slip was "coincidentally" completed on the 
same date (March 26, 1980) as the letter from the Texas DPS 
reporting their blood alcohol findings.  Tr., pp. 5-6.  

Regarding the autopsy, the representative contended that the 
toxicology study was not completed until long after the 
original autopsy was completed (which was on the date of the 
veteran's death).  Id.  He noted that there was no mention in 
the autopsy report of analysis for blood alcohol content.  He 
concluded that the toxicology was an afterthought "added 
obviously after the autopsy was performed."  Id.  In this 
regard, he noted that the portion of the report pertaining to 
the toxicology results appeared to be indented slightly from 
the margin.  Tr., p. 6.



The representative then concluded that in light of the 
questionable procedures used by the Texas DPS (taking a 
sample without coagulant), and Dr. J.C.R.'s findings (which 
the representative presumed would have used anticoagulant if 
such a sample were indeed taken during the autopsy), the 
correlation between the results (0.32 and 0.33 percent) is 
surprising since one was taken without anticoagulant and the 
other presumably was.  Tr., p. 6.  He went on to imply that 
if one were to look at a report that stated 0.32 percent and 
wanted to "make up one" of their own, 0.33 "sounds good."  
He again noted that both results were dated 
"coincidentally" on the same date, and implied that the 
reason for this is because Dr. J.C.R. filled out the "slip 
himself on a prestamp form."  Id.  

The representative contended that Ensign M.R.M.'s finding of 
four or five beer cans in the veteran's truck as part of his 
personal inventory investigation was inconsistent with his 
earlier inventory of personal items, which was noted as being 
very detailed and did not include the empty beer cans as part 
of the list.  Tr., pp. 7-8.  He further noted that the 
inventory was not conducted until three days after the 
accident and that the truck was kept in a location which was 
totally unsecure and in an area of town frequented by 
transients.  Tr., p. 8.  

The representative further noted that the Texas State trooper 
did not mention the four or five beer cans in his report, and 
that he merely documented that all items were neatly 
arranged.  Tr., p. 8.  

The appellant testified that she was employed as a private 
duty nurse or registered nurse (RN) on March [redacted], 1980 
and confirmed that she had some background in medical training, 
and that she was a RN in the state of Texas.  Tr., pp. 9-10.  


The appellant testified that her husband's watch was given to 
her from the naval base and that it remained in the container 
in which it was sent.  She reported noting material in the 
bottom of the bag or container which the representative 
termed as being an unusually high amount of geoscopic 
material or sand.  Tr., pp. 10-11.  The appellant indicated 
that she could not find such material at the location where 
the veteran's body was found, noting that there was no gravel 
or sand around there with nothing but dirt on both sides of 
the road.  Tr., p. 11.  She reported collecting a sample from 
the site.  Tr., p. 12.  

The representative then noted the statement from G.J. noting 
that the two samples appeared to be significantly different 
from each other.  Tr., p. 13.  The appellant opined that this 
meant that the accident did not happen "the way they said it 
did."  Id.  

The appellant testified that she was nervous and upset during 
the previous hearing and that she told her representative 
things about the events leading up to the accident that he 
did not "put in there."  Tr., p. 14.  

The appellant reported telling the representative that the 
veteran had told her the week of his death that he was being 
followed for some reason or other, and that he had seen a 
pickup truck following behind him almost constantly and that 
he was later being followed by a maroon car with the same 
individual driving who had been following him in the truck.  
Tr., pp. 14-15.  

The appellant indicated that he saved over $200.00 in cash 
when he cashed his check, and indicated that he was saving 
this money to purchase a gun because he did not feel safe.  
Tr., p. 15.  She testified that he kept the money in his 
pocket in a gold money clip.  Tr., pp. 15-16.  She indicated 
that neither the money nor the money clip were returned to 
her following his death.  Tr., p. 16.  

The appellant indicated that the veteran had attended the 
party on March 16, 1980, but that he had to get up early the 
next morning to attend to his responsibilities as the main 
dietitian and manager of the cafeteria.  Tr., pp. 17-18.  She 
testified that the veteran had told her before leaving for 
the party that he was not going to stay long.  Tr., p. 19.  

The appellant testified to speaking with L.J. after the 
veteran's death.  She testified being told by L.J. that the 
veteran had been offered a drink but that he stated that he 
did not touch hard liquor but would like some red wine.  L.J. 
reportedly stated that they did not have red wine but offered 
to go to the 7-Eleven to get him a small bottle.  They did 
this and poured him about four ounces of wine and a glass of 
ice water.  Tr., p. 19.  

The appellant testified that the veteran also helped L.J. mop 
and wax her kitchen while he was at the party.  Tr., p. 20.  
She testified to being told by L.J. that the veteran, as he 
was leaving, stated that he was going to pick up a package of 
cigarettes and maybe a diet Pepsi or Coke and that he was 
going to go to the base.  She also stated that L.J. reported 
that he did not appear drunk.  Tr., p. 21.  

The representative next referred to testimony from the 
previous hearing in which it was suggested that she obtain a 
statement from a 7-Eleven employee.  He then asked the 
appellant if she had done this.  Tr., p. 22.  The appellant 
responded that she had tried to but that she was informed 
from the manager that she was no longer working there and did 
not know where she was.  Id.  

The appellant testified to examining the veteran during the 
funeral and finding a "big bruise" on his cheek, a black 
left eye, and a big bump the size of an egg on the left side 
of his head.  Tr., pp. 22-23.  



The appellant and representative appeared to again indicate 
that VA had failed in its duty to assist by failing to notify 
the appellant that a fee was required to obtain the report of 
the blood test from the DPS (pursuant to the request for such 
records during the 1981 hearing).  Tr., pp. 25-26.  

The next set of testimony was provided by Dr. J.G., Ph.D.  
Dr. J.G. testified that he was employed at the University of 
South Dakota and that he taught in the criminal justice 
program there.  He reported that he had received a Ph.D. in 
Sociology with specialization in criminal justice studies.  
He reported that he had taught at the University of South 
Dakota for approximately seven years and that he had 
previously taught in the sociology department at Central 
Michigan.  Tr., p. 28.  

Dr. J.G. stated that he testified in approximately two-dozen 
criminal-related court matters and was also a certified 
consultant with the National Institute of Corrections.  He 
testified that he provided consulting services to a variety 
of criminal justice agencies, such as police organizations, 
courts, corrections services, and "so forth."  Id.  

Dr. J.G. indicated that he was a criminologist and stated 
that a criminologist is someone trained to look at the causes 
and consequences of crime, "particularly statistical 
analyses, demographic information, and the social aspects of 
the institutions that are-that are created to deal with 
it."  Id.  With regard to the current issue on appeal, he 
certified that he had reviewed the claims folder and 
conducted an analysis of the uniform crime reports regarding 
crime levels even at the city level.  He stated that he 
examined the reports for the year in question, 1980, as well 
as years prior to and after 1980.  Tr., p. 29.  





Dr. J.G. opined that Kingsville was essentially undergoing a 
crime wave, particularly in terms of violent crimes in 1979, 
1980, and 1981, and that the trends of this city far exceeded 
the rates and the trends in comparable cities during this 
time.  Tr., p. 30.  

Dr. J.G. stated that he had reviewed the various incident 
reports and concluded that the body was discovered at 
approximately 12:15AM.  He based his conclusion on the Field 
Investigator's Report because such a report would have been 
conducted closest to the discovery of the body.  He 
elaborated that the accident occurred in a rural area and 
that it was likely that the deputy sheriffs would have been 
the first on the scene, rather than the State police.  Tr., 
p. 33.  He concluded that the Texas DPS report that the 
accident occurred at 1:00AM was erroneous.  Id.  

Dr. J.G. then went on to opine that there were other 
deficiencies in the Texas DPS accident report.  He noted that 
the report was very short and drew a conclusion (that the 
veteran appeared to be under the influence of alcohol) 
unsupported by any additional information obtained at the 
scene.  He noted that a conclusion in itself without 
elaboration (e.g. the strong smell of alcohol or beer cans in 
the car) was unusual, and that he would have given such a 
report an F if he had received it from one of his students.  
Tr., p. 35.  

Regarding the autopsy report, Dr. J.G. noted that the 
apparent bite mark found during the examination was unusual 
and atypical, and that such a sign, if he were an 
investigator, would have been a red flag to at least wonder 
where it came from.  Tr., pp. 36-37.  


Dr. J.G. noted that the early investigators concluded that 
the veteran had been run over by his own vehicle even prior 
to receiving results of the BAC or the autopsy report, and 
opined that the case was closed very quickly, noting that 
having done so closed the possibility of exploring any other 
alternative explanations.  Tr., pp. 37-38.  

Dr. J.G. concluded that it was more likely that the veteran 
was the victim of a violent crime.  He based this conclusion 
on the anomalies, inconsistencies, and shortcomings in the 
initial investigation, noting that these factors taken 
together suggested that other explanations were not 
investigated.  He then cited to evidence in support of his 
conclusion that it was more likely that a violent crime had 
occurred.  Such evidence included the missing money, the 
location of the vehicle where it ended up, the different 
materials from the watch versus where the body was found, the 
veteran's statements of fear for his safety, the high crime 
rate, and the extremely low probability of the type of motor 
vehicle accident that was reported.  Tr., p. 39.  

Dr. J.G. then stated that he had more than a reasonable doubt 
that the veteran's death was caused by his being so drunk 
that he fell out and rolled over himself.  Tr., p. 39.  

Dr. J.G. later specifically commented on the anomalies 
regarding the blood alcohol content findings.  He noted that 
a 0.3 level was termed as a hospital run in common law 
enforcement parlance, and that people at that level are 
generally comatose or close to it.  He indicated that, given 
the lack of a history of chronic alcohol abuse, someone with 
a 0.33 alcohol content that was able to drive a truck would 
be a red flag to him.  Tr., p. 43.  





Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).



In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 
F0.3d 1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," under 38 C.F.R. § 3.156(a), 
it must reopen the claim and perform the second and third 
steps in the three-step analysis, evaluating the claim for 
well-groundedness in view of all the evidence, both new and 
old, and if appropriate, evaluating the claim on the merits.  
See Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

"Service-connected" means that such disability was incurred 
or aggravated in line of duty in the active military, naval, 
or air service.  38 C.F.R. § 3.1(k) (1999).

An injury incurred during active military, naval, or air 
service "will be deemed to have been incurred in line of 
duty" unless such injury "was a result of the person's own 
willful misconduct."  38 U.S.C.A. § 105(a) (West 1991).  

In line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 C.F.R. §§ 3.1(m), 3.301(a) (1999).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action, that involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences, 
and will not be determinative unless it is the proximate 
cause of injury.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  See 38 C.F.R. § 3.1(n).  

The Court has held that "willful misconduct" involves an act 
of conscious wrongdoing or known prohibited action or 
deliberate or intentional wrongdoing and it must be the 
proximate cause of the injury, disease or death.  Forshey v. 
West, 12 Vet. App. at 73 (citing 38 C.F.R. § 3.1(n)(1), (3) 
and Daniels v. Brown, 9 Vet. App. at 350-51.

Black's Law Dictionary defines proximate cause as "[t]hat 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Black's Law 
Dictionary at 1225 (6th ed., 1990); see Forshey v. West, 
12 Vet. App. at 73-74 (relying on Black's Law Dictionary 
definition of "proximate cause").

If intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  Forshey v. West, 12 Vet. App. at 74 (citing 
38 C.F.R. §3.301(c)(2) (1998) and Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994).

The Court has held that 38 U.S.C. § 105(a), establishes a 
presumption in favor of a finding of line of duty unless an 
exception such as willful misconduct does apply.  A finding 
of "willful misconduct" negates the "line of duty" 
presumption.  Smith v. Derwinski, 2 Vet. App. 241, 244 
(1992).  The Court has held that the VA must establish that 
denial of the claim is justified by a preponderance of the 
evidence.  Forshey v. West, 12 Vet. App. 71, 73 (1998); 
Smith, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
whether the veteran's death was the 
result of his willful misconduct.

Analysis

The appellant seeks to reopen her claim to determine whether 
the veteran's death was the result of his willful misconduct.  
The Board declined to reopen this claim in June 1991.  When a 
claim is finally denied by the Board, it may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7104(b).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  



In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

Review of the Board's June 1991 findings show, in essence, 
that it found no new and material evidence had been submitted 
to reopen the appellant's claim to determine whether the 
veteran's death was the result of his willful misconduct.  

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
the blood test report from Dr. J.C.R., signed March 26, 1980 
(Exhibit C), a report (Exhibit A) regarding the nature of a 
blood sample taken on March [redacted], 1980, a field investigator's 
report date from March 1980, statements from a physician (Dr. 
L.R.W.) and a criminologist (Dr. J.G.), statements from the 
appellant's representative, and testimony and statements 
provided by the appellant during the January 2000 hearing.  

None of the above-mentioned records were of record prior to 
the June 1991 Board decision.  Nor do they merely duplicate 
evidence already of record; they contain evidence regarding 
the issue at hand not previously of record.  Since there is 
no other such evidence in the record, these statements are 
neither duplicative nor cumulative, and therefore constitute 
new evidence.  





The records contemporaneous to the veteran's death and the 
statements provided by Dr. J.G. and Dr. L.R.W. bear directly 
and substantially upon the specific issue being considered in 
this case because they address, in one way or another, the 
issue at hand, whether the veteran's death was due to his 
willful misconduct.  Such evidence is significant and must be 
considered in order to fairly decide the merits of the claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

However, as was noted above, the issue in this case is 
whether the veteran's death was the result of willful 
misconduct.  Well-grounded determinations are not relevant to 
these types of issues since the Court has held that the 
burden is on VA to show by a preponderance of the evidence 
that there was willful misconduct in order to overcome the 
presumption that an injury or death was incurred in the line 
of duty.  See Smith, supra.  

Therefore, as well-groundedness has no application to the 
issue at hand, the Board will proceed directly to a merits 
analysis of the claim in order to determine whether there is 
a preponderance of the evidence that the veteran's death was 
the result of his willful misconduct.  

II.  Whether the Veteran's Death was the Result of His 
Willful Misconduct

In the instant case, the Board notes that the veteran was in 
active service at the time of his death, and thus, by 
operation of 38 U.S.C.A. § 105(a) (West 1991), his death is 
deemed to have been incurred in line of duty unless it is 
shown by a preponderance of the evidence that he engaged in 
willful misconduct, and that such misconduct proximately 
caused his death.  See Smith, 1 Vet. App. at 244.

The Board concludes at the outset that a preponderance of the 
evidence establishes that the veteran's death was the 
proximate result of his own willful misconduct.  

In his accident report, J.L. noted that the veteran appeared 
to be under the influence of alcohol and concluded that this 
influence contributed to the accident.  The accident report 
also documented that the weather was clear and dry, and that 
the road was made of pavement.  

A slip signed by the autopsy examiner, Dr. J.C.R., on March 
26, 1980, noted that the veteran's blood alcohol was 0.330 
percent.  

In a March 28, 1980 letter the Texas DPS notified trooper 
J.L. that the blood alcohol specimen contained 0.32 percent 
alcohol by weight.  

In the April 21, 1980 investigation report, Ensign M.R.M. 
also found that the weather was clear and dry the night of 
the accident, with good visibility for night conditions.  He 
noted that the veteran's blood alcohol content at the time of 
the accident was found to be 0.32 percent, and that trooper 
J.L. had concluded that the veteran was under the influence 
of alcohol.  Most importantly, he concluded that the accident 
did not result from mechanical failure and that mechanical 
deficiencies did not contribute to the accident.  He 
concluded that it was probable that the veteran's ability to 
operate a motor vehicle was impaired by the consumption of 
alcohol.  


On a slip signed March 26, 1980, Dr. J.C.R., the coroner, 
noted that blood testing of the veteran had revealed a blood 
alcohol level of 0.330 percent.  In an October 1982 letter 
addressed to the appellant, Dr. J.C.R.  again reported that 
the veteran's postmortem blood alcohol level was 0.330 
percent.  This same figure is also contained in one of the 
copies of the autopsy report on file.  He concluded that the 
veteran was significantly under the influence of alcohol at 
the time of his death and that there was no doubt that the 
veteran's high level of blood alcohol was the single factor 
responsible for the traffic fatality (emphasis added).  

As the evidence establishes that the veteran's blood alcohol 
level was measured at 0.32 and 0.330 percent at the time of 
his death; driving conditions were noted as being clear, dry, 
with good visibility; three individuals involved directly 
with the case (trooper J.L., Ensign M.R.M., and Dr. J.C.R.) 
opined that he was under the influence of alcohol at the time 
of his death; and indicated (particularly Dr. J.C.R.) that 
such impairment was responsible for the accident and 
fatality, the Board concludes that a preponderance of the 
evidence demonstrates that the veteran's intoxication was the 
proximate and immediate cause of his death.  38 C.F.R. 
§§ 3.1(n) and 30.301(c)(2); see Forshey, supra; see also 
Hudson v. West, U.S. Vet. App. No. 98-1969 (February 15, 
2000) (non-precedential opinion).  

The appellant has made numerous and varied contentions 
disputing the credibility or probative value of the above-
cited evidence.  However, the Board finds that the probative 
value of these contentions and supporting evidence are of 
limited weight and are outweighed by the evidence against her 
claim.  

The credibility of trooper J.L.'s accident report has been 
questioned.  More specifically, it has been contended that 
his report was cursory, incomplete, and conclusory.  

In particular, Dr. J.G. has opined that the report drew 
conclusions without elaboration and made the conclusion prior 
to the completion of the autopsy report.  

Regardless of whether Dr. J.G.'s assessment of the trooper 
J.L.'s accident report may have some validity, the Board 
concludes that the probative weight of such a conclusion is 
outweighed by the subsequent clinical and other evidence that 
corroborates J.L.'s conclusion that the veteran was under the 
influence of alcohol and that this contributed to his 
accident.  In particular, his conclusion was corroborated by 
the blood tests finding his blood alcohol level to be 
elevated to 0.32 and 0.330 percent, and it is further 
corroborated by the conclusions of Ensign M.R.M. and Dr. 
J.C.R.  

Furthermore, the record indicates that an alternative 
explanation like foul play was considered and that witnesses 
at the accident and at the party were interviewed.  
Specifically, trooper J.L. indicated that there did not 
appear to be evidence of violent conduct on his examination 
of the truck.  The Kingsville NAS concluded that there was no 
evidence of foul play, and the autopsy report indicated that 
the veteran's body had been specifically evaluated for 
defense wounds to the hands and that such wounds had not been 
found.  As to the witnesses, the record shows that 
individuals were interviewed who saw the veteran at the party 
as well as the individual who was the second person to arrive 
at the accident scene.  

The appellant has also disputed the reliability of the blood 
test results.  It is initially noted that it has been 
contended that the RO failed to obtain the Texas DPS blood 
report following the 1981 hearing.  However, the record shows 
that the RO specifically requested all available records 
pertaining to the blood test, and that the DPS eventually 
responded by sending a report stating what the results of the 
blood specimen were (0.32 percent).  




It has been contended by the appellant's representative that 
the Texas DPS blood sample did not contain preservative or 
coagulant, was not tested until several days after the actual 
sample was taken on March [redacted], 1980, and that the blood 
sample and test results were therefore unreliable.  

In support of his contention, the representative cited to a 
document which indicated that a blood sample taken from the 
veteran was secured in a tube without anticoagulant.  In 
support of his argument, the representative cited to 
"CLINICAL LABORATORY SCIENCE, 3rd Edition, chapter 2, page 
38," as stating that "blood that is freshly drawn into a 
glass tube appears as a translucent, dark, red fluid.  In a 
matter of minutes it will start to clot, or coagulate forming 
a semi-solid jell-like mass.  If left undisturbed in the 
tube, the mass will begin to shrink, or retract, in about one 
hour.  Complete retraction normally takes place within 24 
hours...."

Based on the above cited text, the representative concluded 
that the whole blood sample(s) taken from the veteran would 
not allow for a valid BAC test because the tests were 
conducted somewhere between five and nine days after they 
were drawn, and there was no preservative/anticoagulant in 
the tubes.  

First, the Board notes that the appellant's representative is 
not competent by himself to make a medical conclusion.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  





Second, the treatise cited to in support of his contention 
does not specifically render an opinion as to the necessity 
of using anticoagulant in a blood sample or the impact of not 
using an anticoagulant on the reliability of a blood test.  
Such treatise evidence is therefore too general and 
inconclusive to be of any probative weight or support to the 
representative's theory.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998);  Sacks v. West, 11 Vet. App. 314, 317 
(1998)

However, the Board notes that Dr. L.R.W. did indicate that a 
whole blood (in contrast to a serum sample) sample would 
require preservative.  Nevertheless, there is no indication 
from the record as to what kind of sample was made.  There is 
no evidence documenting that the sample was whole or serum.  
Thus, the representative's contention is based on an 
assumption that the blood sample was whole.  Such a finding 
is not documented in the evidence of record.  

More significantly, even assuming that the DPS blood sample 
was whole and taken without anticoagulant, there is no 
evidence indicating that there was a five to nine day delay 
before the sample was actually tested.  

The evidence of record shows that the blood sample was 
forwarded on March [redacted] by trooper J.L. for analysis.  In 
a March 28 letter, trooper J.L. was notified that the veteran's 
blood specimen contained 0.32 percent alcohol by weight.  The 
fact that the letter was dated March 28, 1980 does not 
establish that the testing was not performed until this date 
or that there was a delay in testing; it merely establishes 
the date the letter was sent.  It did not indicate when the 
testing was actually performed.  Nor is there any 
documentation in the record of when the testing was actually 
performed.  

Furthermore, the Board again notes that the representative is 
not competent to render an opinion that a blood test would be 
unreliable if there were in fact a five to nine day delay 
between the taking of the sample and the actual testing.  See 
Espiritu, supra.  Nor is there a competent medical opinion of 
record indicating that such a delay would render the test 
unreliable.  

It is again noted there is no clear indication as to when the 
testing of the DPS blood sample was performed or that there 
was a delay in testing.  Nor is there any clear documentation 
indicating what type of sample was used.  In general, there 
is no clear evidence revealing improper handling or testing 
of the DPS blood sample.  

In other words, absent clear evidence to the contrary, public 
officers are presumed to have properly discharged their 
official duties.  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926); I.N.S. v. Miranda, 459 U.S. 14, 18 
(1982).  In this case, there is no clear evidence that the 
taking of the blood sample and subsequent testing of it by 
the DPS was performed in an improper manner as has been 
suggested by the appellant and her representative.  

With respect to the blood test obtained by the Dr. J.C.R., 
the Nueces County Medical Examiner, the appellant contended 
that the veteran's urinary bladder would have been positive 
for sugar if he had been drunk, and that the autopsy report 
showed that his urine was negative for sugar.  It was 
suggested by the appellant in July 1989 that the autopsy 
examiner had never taken a blood sample and had filled out 
the results fraudulently by merely parroting the DPS blood 
test results.  

During the January 2000 hearing, the appellant's 
representative appeared to make a similar contention, 
suggesting that if one wanted to make up a figure, that a 
0.33 percent finding would seem reasonable in light of the 
previous 0.32 percent finding.  Tr., p. 6.  

In support of this apparent contention, the representative 
noted that the laboratory slip provided to Dr. J.C.R. by a 
local hospital where he works was "coincidentally" dated on 
the same day as the date of the report of blood alcohol 
content sent by the Texas DPS; March 26, 1981.  Tr., pp. 5-6.  
He also noted that Dr. J.C.R. appeared to have composed the 
entire autopsy slip and contended that this was not the 
normal procedure.  Tr., p. 6.  He went on to contend that the 
toxicology study was not completed until long after the 
original autopsy was completed, noting that there was no 
mention in the autopsy report of analysis for blood alcohol 
content.  He concluded that the toxicology report was an 
afterthought added after the autopsy report.  Tr., pp. 5-6.  
He noted that the portion of the report pertaining to the 
toxicology results appeared to be indented slightly from the 
margin.  Tr., p. 6.  In general, the representative has 
questioned the reliability of the blood test results from the 
autopsy report.  

The record shows that a slip was completed by Dr. J.C.R., 
dated March 26, 1980 that documented the results of the blood 
test.  Contrary to the representative's contention, this 
result was not "coincidentally" dated on the same day as 
the date the Texas DPS report was sent out.  The Texas DPS 
report was dated on March 28, 1980.  

The autopsy report that was first received by the RO did not 
document the results of the blood test.  A subsequent copy of 
the autopsy report did document the results.  The Board is of 
the opinion that such evidence does not clearly establish the 
Nueces County Medical Examiner (Dr. J.C.R.) performed the 
blood test after already having completed the original 
autopsy.  The March 26, 1980 document/slip merely indicates 
the date the results of the test were noted by Dr. J.C.R.  
There is no indication in the record when the test was 
actually performed, or that it was performed after the 
original autopsy was completed.  




Nor is there clear evidence that Dr. J.C.R. did not conduct a 
blood test and merely made up the results by "parroting" 
the Texas DPS report or that he conducted the testing 
improperly.  The fact that one autopsy report did not have 
the toxicology report while another copy did, and the fact 
that the slip with the blood tests results was not signed 
until March 26, 1980 does not clearly indicate that Dr. 
J.C.R. did not ever perform a blood test and made up the 
results, or that he performed the blood test only as an 
afterthought.  Such evidence could also be interpreted as 
indicating that the results of the blood test did not become 
immediately available and that the autopsy report was amended 
when they did.  

The Board stresses again that absent clear evidence to the 
contrary, public officers are presumed to have properly 
discharged their official duties.  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); I.N.S. v. 
Miranda, 459 U.S. 14, 18 (1982).  In this case, there is no 
clear evidence that Dr. J.C.R., the Nueces County Medical 
Examiner, made up the blood test results or performed any 
blood testing in an improper manner as has been suggested by 
the appellant and her representative.  

In addition, the Board notes the appellant's (an RN) 
contention that the negative result for sugar in the urine 
bladder analysis during the autopsy examination established 
that the veteran was not drunk because the results would have 
been positive if they had.  She similarly contended that the 
veteran's liver would have shown signs of alcohol use and 
that the autopsy report did not reflect such a positive 
finding.



The probative value of the appellant's contention regarding 
the urine is outweighed by the opinion of a physician, Dr. 
L.R.W.  In his July 1996 letter, Dr. L.R.W. specifically 
noted that the absence of sugar in the veteran's urine was 
not significant, writing that blood sugar levels with alcohol 
consumption vary with the individual, and may be high, low, 
or normal, depending on the person's nutritional state and 
other factors.  

The appellant's contention regarding the liver is outweighed 
by Dr. J.C.R.'s conclusion that the veteran was intoxicated 
and that his blood alcohol level was the sole cause of the 
traffic fatality.  This is because Dr. J.C.R. actually 
conducted the examination of the veteran and performed the 
blood work that revealed the BAC level of 0.330 percent.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it 
is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives adequate statement of reasons and bases).  

The appellant has questioned the credibility of the blood 
tests in a variety of other ways as well.  It has been 
essentially contended that the veteran did not consume enough 
alcohol to have obtained such a high blood alcohol content.  
It is contended that such evidence directly contradicts the 
results of the blood tests.  

It has been contended that the high blood test results are 
not supported by eyewitness accounts of the veteran's 
appearance of when he left the party and the amount of 
alcohol consumed by him at the party.  These accounts noted 
that the veteran did not appear to be under the influence of 
alcohol when he left the party.  They also indicated that the 
veteran only drank anywhere from one four ounce glass of wine 
to five beers.  





The Board is of the opinion that the probative value of these 
eyewitness accounts are limited and are outweighed by the 
clinical results of the blood tests.  First, these eyewitness 
reports do not account for the period of time following the 
veteran's departure from the party.  

Second, the blood tests were taken from the veteran after his 
accident and death and therefore provide a more 
contemporaneous indication of the level of alcohol in his 
system at the time of the accident.  As such samples and 
tests were taken after the accident, they would have 
accounted for the veteran's blood alcohol level during and 
after the party.  

Third, as was discussed above, there is no clear evidence 
indicating that the blood tests establishing the veteran's 
blood alcohol content at death are unreliable or invalid.  
United States v. Chemical Foundation, Inc. and I.N.S. v. 
Miranda, supra.  

The blood tests are more probative than eyewitness accounts 
of the veteran at a party because such eyewitness reports 
only account (which the Board notes are not entirely 
consistent) for the level of alcohol consumed during his time 
at the party.  They do not account for his condition after 
leaving the party.  For these reasons, the Board concludes 
that the blood tests are a more probative indicator of the 
veteran's level of alcohol impairment at the time of his 
death.  

It is for these same reasons that the Board finds that Dr. 
L.R.W.'s statements concerning an individual's blood alcohol 
content following the consumption of four or five beers are 
of limited probative value.  





Dr. L.R.W. wrote in July 1996 that the consumption of four 
beers in four hours would result in a BAC of 0.057 percent 
and that the BAC would be 0.078 percent for the consumption 
of five beers.  He concluded that a BAC of 0.33 percent would 
require the consumption of considerably more alcohol or a 
steady ingestion over a much longer period of time.  

Again, such a conclusion could only be applied to the 
veteran's level of alcohol consumption during the party.  As 
Dr. L.R.W. stated, "To be any more specific would be pure 
conjecture."  Therefore, such evidence is of limited 
probative value because it accounts only for the veteran's 
blood alcohol level from his alcohol consumption at the 
party.  The blood tests performed by the Texas DPS and the 
coroner were conducted after the veteran's death and 
therefore account for his alcohol level during and after his 
departure from the party.  

In addition, the Board notes that Dr. L.R.W. did not appear 
to question the validity of the blood tests.  While he did 
state that calculations of blood alcohol levels were fraught 
with a good deal of uncertainty, he appeared to make this 
conclusion only in the general context of a suggestion that 
absolute statements of levels could not be made, noting that 
absorption rates varied markedly from individual to 
individual.  He did not make a specific conclusion as to the 
validity or reliability of the blood tests performed by the 
Texas DPS or the coroner.  To the contrary, Dr. L.R.W. noted 
that the two blood alcohol tests showed remarkable 
interlaboratory correlation, and went on to state that the 
presence of alcohol in the veteran's blood was corroborated 
by these two separate laboratories.  



Dr. J.G., Ph.D. has questioned the validity or accuracy of 
the blood tests.  In his March 1997 memorandum, he noted that 
the BAC levels recorded were extremely elevated and did not 
correspond with eyewitness reports who last saw the veteran 
alive.  He noted that an individual with the levels recorded 
would be exhibited by extreme intoxication, which was not 
described by the eyewitnesses.  He noted that the only 
alternative explanation would be chronic alcoholism which was 
not identified in the investigation.  He re-asserted some of 
these contentions during the January 2000 hearing.  Tr., p. 
43.  

Dr. J.G.'s opinion with regard to the validity of the blood 
tests is of limited probative value.  It is questionable 
whether Dr. J.G. is competent to provide an opinion as to the 
validity of BAC testing.  His Ph.D. is in sociology with a 
specialization in criminal justice studies.  He reported that 
he was a criminologist and stated that such individuals 
conducted analyses of statistics, demographics, and social 
aspects in evaluating the causes and consequences of crime.  
He is not a trained physician nor did he indicate that he has 
been trained in the analysis of blood tests or their results.  

Even if Dr. J.G.'s competence to opine on such an issue were 
presumed, the probative value of his opinion would still be 
limited as it does not address all the pertinent evidence of 
record.  His conclusion rests in large part on the eyewitness 
accounts of the veteran's alcohol consumption and his 
appearance.  However, these reports cannot adequately account 
for the veteran's actions following his departure from the 
party.  Dr. J.G. failed to take into account the gap in time 
between the eyewitness accounts and his death.  He merely 
appeared to contrast the blood alcohol levels taken at death 
with what eyewitnesses reported seeing at the party.  

The Board again notes that the blood tests were taken after 
the veteran's death and would therefore cover the entire 
period leading up to the veteran's death, not just his time 
spent at the party.  Dr. J.G. did not attempt to address 
this.  

The Board therefore finds that Dr. J.G.'s noted discrepancy 
between eyewitness accounts and BAC levels taken after the 
veteran's death does not establish that the BAC levels were 
invalid since there is a time gap not covered by such 
eyewitness accounts.  Nor does it lessen the probative value 
of these test results.  Furthermore, the Board notes that Dr. 
J.C.R. specifically concluded that the blood alcohol level 
was 0.330 percent and that this level of alcohol was the sole 
cause of the veteran's traffic fatality.  This opinion 
outweighs Dr. J.G.'s opinion since it was made by a physician 
trained in the administration of blood tests.  In this 
regard, the Board again notes that it has not been clearly 
established that the blood tests were improperly performed.  
United States v. Chemical Foundation, Inc. and I.N.S. v. 
Miranda, supra.

Regarding the above-mentioned gap of time, the appellant 
testified in 1981 and again in January 2000 that the veteran 
stopped at a 7-Eleven following his departure from the party.  
She reported being told this by an employee of 7-Eleven.  

During the 1981 hearing she testified that the veteran 
stopped at a 7-Eleven following his departure from the party.  
She stated that an employee of the 7-Eleven told her that the 
veteran bought a pack of cigarettes and that he did not 
appear to have been drinking.  Tr., p. 8.  She re-asserted 
this during the January 2000 hearing.  Tr., p. 21.  An actual 
statement from the 7-Eleven employee is not of record.  

The Board notes that it has been contended that VA failed its 
duty to assist the appellant by not obtaining a statement 
from the 7-Eleven employee.  However, the record shows that 
the appellant was asked if she could obtain such a statement 
during the 1981 hearing, and she indicated that she could.  
Tr., p. 8.  There is no indication that she obtained such a 
statement, and, during the January 2000 hearing, testified 
that she had attempted to obtain such evidence but had been 
told that the employee no longer worked there, and did not 
know where she was.  Tr., p. 22.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App.  470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App.  473, 476 (1994).  

In addition, the appellant's testimony as to the 7-Eleven 
employee's statements are vague and non-specific.  They do 
not mention the time during which the veteran allegedly 
stopped at the 7-Eleven.  Nor did she ever specify the name 
of the employee who provided her with this information.  

With respect to the gap of time between the veteran's 
departure from the party and the time his body was found, it 
has been contended that the veteran's body was discovered at 
12:15AM rather than 1:00AM.  There is a Field Investigator's 
report which indicates 12:15AM as the time that the body was 
discovered, and Dr. J.G. concluded during the January 2000 
hearing that 12:15AM was the time that the body was 
discovered.  He based his reasoning on the Field 
Investigator's report, noting that this report was more 
reliable since such officers were the first ones on the 
scene.  Tr., p. 33.  As a result, the gap of time between 
when the veteran left the party and when his body was 
discovered would be lessened by forty five minutes.  

While the Board concurs that the evidence indicates that the 
veteran's body was initially found at 12:15 AM, the Board 
notes that the probative value of such evidence is limited.  
Ensign M.R.M. indicated being told that the veteran left the 
party between 11:00 PM and 12:00 AM, and that he could not 
account for his whereabouts during this time period.  In 
September 1980, two of the individuals interviewed by Ensign 
M.R.M. specified that the veteran had left the party around 
11:30PM.  



Thus, there continues to be a time gap of anywhere from 15 
minutes to one hour and fifteen minutes during which the 
veteran's location has not been established.  As a potential 
time gap still exists of up to over an hour in length, the 
Board is of the opinion that establishing the time of the 
accident at 12:15 AM rather than 1:00 AM is of little 
probative value.  It does not establish the veteran's 
location after his departure from the party and it does not 
tend to demonstrate that the veteran's blood alcohol level 
could not have been 0.32 or 0.33 at the time of death.  

It has been contended that Ensign M.R.M.'s notation in his 
April 21, 1980 report of finding four or five empty beer cans 
in the veteran's truck is inconsistent with his March 1980 
personal inventory which did not list such items.  It is also 
contended to be inconsistent with trooper J.L.'s accident 
report which made no mention of empty beer cans and his 
observation that all items in the truck were neatly arranged.  
Finally, it has been contended that even if empty beer cans 
were in the truck, there is no evidence that the veteran 
consumed the contents of those cans himself.  

The Board agrees that there is no direct evidence that the 
veteran consumed the contents of the four or five empty beer 
cans allegedly found in his truck. Nevertheless, the 
probative value of such evidence is of little or no value.  
There is no indication in the record of a conclusion that the 
veteran did consume these beers.  Ensign M.R.M. merely noted 
the presence of them in the truck without concluding as to 
whether the veteran had consumed them.  Regardless of whether 
the veteran drank these particular beers or whether they were 
even present at the time of the accident, the record shows 
that the veteran's blood alcohol content at death was found 
to be 0.32 by the Texas DPS and 0.33 by the coroner.  Again, 
there is no clear evidence of record indicating that these 
blood test results are invalid.  



Regarding the possible inconsistency between Ensign M.R.M.'s 
two reports in terms of the presence of the beer cans, the 
Board additionally finds that his conclusion that the veteran 
was impaired by alcohol is still considered to be of 
probative value as it is corroborated and supported by 
clinical evidence of elevated blood alcohol and other 
statements of record cited to by M.R.M. in his report.  

The representative has also raised the issue of the death 
certificate.  He has questioned why the death certificate did 
not mention alcohol as a factor contributing to the veteran's 
death, and has indicated that this is evidence that alcohol 
did not contribute to his death.  

The death certificate does not document a reference to 
alcohol as a factor in the cause of death.  The Board 
concludes that such evidence is of little probative value.  
The death certificate was recorded on April 9, 1980, prior to 
the completion of the investigation of the accident by the 
Kingsville NAS.  

In addition, other, more probative evidence of record 
indicates that he was under the influence of alcohol at the 
time of the accident.  The blood alcohol tests revealed BAC 
levels of 0.32 and 0.33 percent, and it was subsequently 
indicated by Ensign M.R.M. and the coroner (Dr. J.C.R.) that 
he was under the influence of alcohol at the time of the 
accident.  The coroner, Dr. J.C.R., specifically concluded 
that such a high alcohol level was the sole cause of the 
traffic fatality.  Trooper J.L. concluded that alcohol 
intoxication contributed to the accident.  Such evidence 
outweighs the omission of a reference to alcohol in the 
earlier (recorded on March 20, 1980) death certificate as the 
conclusion was rendered by individuals who directly 
investigated the veteran's case.  


The Board next addresses the appellant's overlapping 
contention that the veteran's death was not the result of his 
own misconduct but was due to something else that was not the 
result of his own misconduct.  It has been specifically 
argued that he was murdered.  

The appellant has submitted numerous arguments in support of 
this claim.  She has alleged that the veteran had $200.00 and 
a money clip on him that were not returned following his 
death and that he was robbed of these items, and that she 
noticed the veteran to have a bump on his head during the 
funeral along with a black eye and a bruised cheek.  

It has also been contended that the fading bruise documented 
in the autopsy report that appeared to be a bite mark 
indicates that the veteran was murdered.  It has been 
contended that the grain samples found in the veteran's watch 
band are significantly different from the ones found on the 
roadside where his body was found and that this establishes 
that he was killed at a different location and moved to where 
he was eventually found.  

Finally, Dr. J.G. concluded during the January 2000 hearing 
that it was more likely that the veteran was the victim of a 
violent crime.  Dr. J.G. cited to, in pertinent part, the 
evidence referred to in the paragraph above, the high crime 
rate in Kingsville in 1980, the low probability of the type 
of accident where someone is run over by their own car, and 
the inadequacy of the investigation as evidence in favor of 
his conclusion.  

The probative evidence of record does not support the 
contention that the veteran was murdered.  


Trooper J.L. noted in his accident report that there were no 
signs of "violate" conduct, noting that all items in the 
truck were neatly arranged.  In an April 29, 1980 memorandum 
from the Kingsville NAS that followed the completion of the 
investigation, it was specifically noted that there was no 
evidence of foul play discovered.  

While the autopsy report noted a bruise that appeared to be a 
bite mark, it also noted that this bruise was fading.  In 
addition, it was specifically noted that there were no 
defense wounds of the hands, and, in contrast to the January 
2000 testimony of the appellant, the scalp and skull were 
found to be intact to inspection and palpation.  This report 
is more probative than the testimony of the appellant 
concerning her observations of the veteran during the funeral 
as it is more contemporaneous with the time of death and was 
conducted by a trained physician, Dr. J.C.R.  See Owens, 
supra.  

In support of her theory that the veteran was murdered, the 
appellant has testified that the veteran had $200.00 in cash 
on him, contained in a money clip, and that these items were 
not returned to her after his death.  

When asked about this during the 1981 hearing, the appellant 
testified that the veteran had been paid $200.00 the day 
before and that this money, along with a money clip was not 
returned to her following his death.  She indicated that he 
had been robbed by a hitchhiker.  Tr., pp. 5-6.  

During the January 2000 hearing, the appellant testified that 
she had been upset and nervous during the 1981 hearing and 
that she told her representative things about the events 
leading up to the veteran's death that he did not address in 
the 1981 hearing.  Tr., p. 14.  




For example, the appellant testified to telling her former 
representative that the veteran had told her the week before 
his death that someone was following him and that he was 
saving the $200.00 to purchase a gun because he did not feel 
safe.  She again testified that neither the money clip nor 
the $200.00 were returned to her after his death.  Tr., pp. 
15-16.  

In spite of the appellant's testimony that she had told her 
representative things (as discussed above) that were not 
addressed during the July 1981 hearing, and that she was 
upset and nervous, the Board is of the opinion that the 
appellant's 1981 hearing testimony and January 2000 hearing 
testimony remain inconsistent, and that such inconsistency is 
not adequately explained by her reported nervousness or her 
former representative's alleged failure to address some of 
the appellant's accounts during the hearing.  

While the former representative may or may not have not 
addressed everything told to him by the appellant, the July 
1981 hearing transcript clearly shows that he asked the 
appellant to address the veteran's state of mind in the days 
before his death.  

When asked during the July 1981 hearing if the veteran might 
have been under pressure that would have caused him to drink 
more than usual, the appellant testified that he merely told 
her of service-related pressures and that he took such 
pressures in stride.  She testified that he did not seem 
extremely pressured, and that he was under only the normal 
pressure he always talked about.  Tr., p. 4.  With respect to 
the $200.00, she testified in July 1981 that the veteran had 
indicated that he was planning on saving the money in a 
credit union and that he was saving it to buy the appellant 
something nice for her birthday.  Tr., p. 5.  

In contrast to her January 2000 testimony, she made no 
indication during the July 1981 hearing that the veteran was 
concerned about his own safety or that he was certain that he 
was being followed.  In fact, she indicated that the opposite 
was true, specifically testifying that he only talked about 
the normal pressures that he was always under.  Tr., p. 4.  

In contrast to her January 2000 testimony, the appellant made 
no indication during the 1981 hearing that the veteran was 
holding on to his money to buy a gun.  In fact, her July 1981 
testimony regarding the veteran's reported use of the $200.00 
is in direct conflict with what she testified he was planning 
on using it for during the 2000 hearing.  In July 1981, she 
only stated that he had told her that he was planning on 
saving it at a credit union and that he was saving it to buy 
her something nice for her birthday.  Tr., p. 5.  In 
contrast, she testified in January 2000 that he was holding 
on to it in order to buy a gun.  Tr., pp. 15-16.  

Thus, the appellant did testify at both hearings as to the 
veteran's state of mind in the days preceding his death, as 
well as to what the veteran had told her about his intentions 
with regard to the use of the $200.00.  The Board finds that 
such testimony is not consistent and is therefore of limited 
probative value.  

It has been most recently contended that the veteran was 
killed somewhere else then moved to the location where he was 
found.  In support of this, the appellant has cited to the 
allegedly different sand or stone samples taken from her 
husband's watch band and those samples taken from the site 
where his body was found.  

These samples were reportedly submitted to G.D.J. of the 
University of South Dakota, who concluded (as seen in the 
December 1996 and March 1997 letters) that the two samples 
(one from the watch and the other from the road shoulder) 
were significantly different.  


Based on these findings, it has been contended that the 
different samples illustrate that the veteran's body was 
somewhere else when he was killed and that his watch 
collected the sand grains from this location as his body was 
being dragged over the ground and eventually transported to 
the location where he was found.  Dr. J.G. specifically 
relied on this finding in concluding that it was more likely 
that the veteran's death was due to a violent crime.  

The probative value of this evidence is limited.  First, the 
manner in which the samples were obtained is questionable.  
It is not clear when the second sample was obtained by the 
appellant, the samples were obtained at different times, and 
the testing was not conducted until years after the accident 
had occurred.  Second, the conclusion made by G.D.J. was 
limited to a comparison of the sand grain samples.  He 
documented no conclusion as to the significance of such a 
difference in terms of the issue at hand.  

Thirdly, and most importantly, such evidence is outweighed by 
the other evidence of record indicating that the veteran's 
death was due to his own willful misconduct:  the conclusions 
of trooper J.L., Ensign M.R.M., and the findings and 
conclusions of Dr. J.C.M.  Trooper J.L. noted that there was 
no evidence of "violate" conduct, and the Kingsville NAS 
also concluded that there was no evidence of foul play.  

Dr. J.C.M. concluded that the high alcohol level was the 
single factor responsible for the traffic fatality.  Such 
conclusions are bolstered by the blood test results, and the 
autopsy finding that there were no defense wounds on the 
hands.  Thus, the probative evidence indicating that the 
veteran's death was due to his willful misconduct outweighs 
the evidence in support of the contention that he was 
murdered.  



The Board finds for the same reasons the conclusion of Dr. 
J.G. that the veteran's death was more likely the result of 
violent conduct is outweighed by other competent opinions of 
record because such opinions are supported by the probative 
evidence of record.  

Dr. J.G. testified, and previously stated, that the Texas DPS 
report was insufficient in that it was very short and 
conclusory.  He contended that the conclusions made in this 
report were made without elaboration or rationale.  He 
generally has opined that the investigation was made prior to 
the receipt of the autopsy report, and that, as a result, 
alternative explanations were not explored.  

He concluded that it was more likely that the veteran was the 
victim of a violent crime and he based this conclusion on the 
shortcomings of the initial investigation, the missing money, 
the different sand grain samples, the veteran's statements 
regarding his fear for his own safety, the inconsistent blood 
test results (as compared to the eyewitness accounts), the 
high crime rate in the area at the time, and the extremely 
low probability of the type of motor vehicle accident that 
was reported.  Tr., p. 39.  

The Board finds that Dr. J.C.R.'s conclusion that the high 
blood alcohol level was the single factor responsible for the 
traffic fatality has more probative value than the 
conclusions of Dr. J.G.  

As was stated previously, while Dr. J.G. may have pointed out 
some shortcomings in the initial investigation, trooper 
J.L.'s conclusion is nonetheless supported by subsequent 
clinical findings and conclusions regarding the level of 
alcohol and its role in the veteran's death.  

In addition, Dr. J.G. also contended that such shortcomings 
resulted in the failure to explore alternative explanations.  
However, it appears from the record that alternative 
explanations (i.e. that he was murdered) were initially 
explored.  Trooper J.L. indicated in his accident report that 
he had looked for and not found signs of violent conduct.  
The Kingsville NAS concluded that there was no evidence of 
foul play, and the autopsy report specifically indicated that 
the veteran was examined for defense wounds of the hands, 
which were not found.  

Dr. J.C.R.'s opinion is of more probative value because it is 
based on clinical evidence, the consistent blood test results 
(see above for a discussion of the validity of the blood 
tests including J.G.'s opinion with regard to the blood 
tests), and because it is corroborated by other similar 
findings of record, such as the findings made by trooper J.L. 
and the Kingsville NAS.  

In contrast, Dr. J.G.'s conclusion that the veteran's death 
more likely resulted from a violent crime is based in large 
part on inconsistent testimony provided by the appellant, an 
opinion of limited probative value regarding the reliability 
of the blood tests as it did not address significant evidence 
(e.g. the time gap) in making his conclusion (see above 
discussion of the blood tests); a questionable sampling of 
sand grains conducted many years after the original accident 
and under questionable and unclear circumstances, and general 
statements about the level of crime in Kingsville.  For these 
reasons, the Board concludes that Dr. J.C.R.'s opinion 
concerning the cause of the veteran's death is more probative 
than Dr. J.G.'s conclusion.  See Owens, supra.  

In light of the above, the Board concludes that the 
preponderance of the evidence shows the veteran's death was 
not incurred in the line of duty during active service, as it 
was proximately due to his willful misconduct.  38 U.S.C.A. 
§§ 105, 1110, 1131, 5107(a); 38 C.F.R. §§ 3.1(m), 3.1(n), 
3.301(a), (b).  


ORDER

The cause of the veteran's death proximately resulted from 
his willful misconduct.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

